DETAILED ACTION
This Office Action is in response to application filed on 21 December 2021.
Claims 1-20 are pending. The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the first request text" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the limitation to read “a first request text” or amending the claim to read in a similar fashion as claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “system” encompassing only software. While the claims include a database and a device, the specification discloses that the database is a data structure in memory and the device can be a program, therefore it is reasonable to interpret the system claim as be only software (See paragraphs 0015 and 0069). A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP 2106.03(II). It is suggested that claim 20 be amended to recite a processor and memory with instructions stored thereon and executed by the processor to overcome this rejection (See paragraph 0027 of specification).
Accordingly, claim 20 fails to recite statutory subject matter under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 11, 12, 14, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta, U.S. Patent 11,151,025, hereinafter referred to as “Gupta”.

Referring to claim 1, Gupta discloses a method for generating software testing plans (See Col. 1, lines 30-62). - A method comprising: 
Gupta discloses a processor for the testing framework that can be part of the IT infrastructure that includes virtual machines (See Col. 2, lines 35-52 and Col. 6, lines 30-60). Gupta discloses monitoring traffic from production and storing it in a database (See Col. 2, lines 35-42 and Col. 3, lines 34-60). Gupta discloses testing of legacy systems and clients connected via network (See Col. 2, lines 35-57 and Col. 9, lines 48-56). - obtaining, by a processor of a virtual device, a transaction history between a legacy computing device and a linked device; 
Gupta discloses the monitored and stored traffic including requests and responses (See Col. 3, lines 34-60). - obtaining, by the processor and based on the transaction history, a first request from the legacy computing device and a first response received from the linked device in response to the first request; 
Gupta discloses requests sent for testing (See Col. 5, lines 24-40). - receiving, by the processor, a second request corresponding to the first request from a new computing device; 
Gupta discloses determining an expected response to a test request (See Col. 5, lines 24-40). - determining, by the processor, a second response to the second request; and 
Gupta discloses using the requests and responses from monitored traffic to determine test responses and requests and determines if the expected response matches the test response based on the monitored requests and responses (See Col. 1, lines 36-40 and Col. 5, lines 24-40). - determining test information for the new computing device based on comparing the first response and the second response.

Referring to claim 2, Gupta discloses requests and responses using Hypertext Transfer Protocol (See Col. 5, lines 24-29). - The method of claim 1, wherein the first request includes a text in a particular format.

Referring to claim 4, Gupta discloses requests during time epochs (See Col. 12, lines 44-48). - The method of claim 1, wherein the first request was sent from the legacy computing device to the linked device during a preset period.

Referring to claim 5, Gupta discloses a plurality of requests and responses and set of test requests and test responses (See Col.7, lines 57-65). Gupta discloses types of errors from the response status (See Col. 13, lines 3-13). - The method of claim 1, wherein determining the test information includes: obtaining a plurality of first result values indicated by the first response and a plurality of second result values indicated by the second response; and determining the test information determined based on a type and an error size associated with one or more differences between the first result values and the second result values.

Referring to claim 11, Gupta discloses an apparatus for generating software testing plans (See Col. 1, lines 30-62). -  A device comprising: 
Gupta discloses a processor-readable storage medium (See Col. 15, line 53 to Col. 16, line 3). - a non-transitory computer readable memory to store instructions; and 
Gupta discloses a processor executing programs (See Col. 15, lines 44-59). - a processor that executes the instructions to: 
Gupta discloses a processor for the testing framework that can be part of the IT infrastructure that includes virtual machines (See Col. 2, lines 35-52 and Col. 6, lines 30-60). Gupta discloses monitoring traffic from production and storing it in a database (See Col. 2, lines 35-42 and Col. 3, lines 34-60). Gupta discloses testing of legacy systems and clients connected via network (See Col. 2, lines 35-57 and Col. 9, lines 48-56). - store a transaction history between a legacy computing device and a linked device; 
Gupta discloses the monitored and stored traffic including requests and responses (See Col. 3, lines 34-60). - obtain, based on the transaction history, a first request provided from the legacy computing device and a first response received from the linked device in response to the first request; 
Gupta discloses requests sent for testing (See Col. 5, lines 24-40). - receive a second request corresponding to the first request from a new computing device; 
Gupta discloses determining an expected response to a test request (See Col. 5, lines 24-40). - determine a second response corresponding to the second request; and 
Gupta discloses using the requests and responses from monitored traffic to determine test responses and requests and determines if the expected response matches the test response based on the monitored requests and responses (See Col. 1, lines 36-40 and Col. 5, lines 24-40). - generate test information for the new computing device based on comparing the first response and the second response.

Referring to claim 12, Gupta discloses requests and responses using Hypertext Transfer Protocol (See Col. 5, lines 24-29). - The device of claim 11, wherein the first request text is in a preset format.

Referring to claim 14, Gupta discloses requests during time epochs (See Col. 12, lines 44-48). -  The device of claim 11, wherein the first request is sent from the legacy computing device to the linked device during a preset period of time.

Referring to claim 15, Gupta discloses a plurality of requests and responses and set of test requests and test responses (See Col.7, lines 57-65). Gupta discloses types of errors from the response status (See Col. 13, lines 3-13). - The device of claim 11, wherein the processor, when executing the instructions to generate the test information for the new computing device, is further to: obtain a plurality of first result values indicated by the first response and a plurality of second result values indicated by the second response; and determine the test information based on a type and an error size associated with one or more differences between the first result values and the second result values.

Referring to claim 20, Gupta discloses a system for generating software testing plans (See Col. 1, lines 30-62). -  A system comprising: 
Gupta discloses a processor for the testing framework that can be part of the IT infrastructure that includes virtual machines (See Col. 2, lines 35-52 and Col. 6, lines 30-60). Gupta discloses monitoring traffic from production and storing it in a database (See Col. 2, lines 35-42 and Col. 3, lines 34-60). Gupta discloses testing of legacy systems and clients connected via network (See Col. 2, lines 35-57 and Col. 9, lines 48-56). - a database for storing a transaction history between a legacy computing device and a linked device; and 
Gupta discloses an apparatus (See Co. 1, lines 30-62). - a device that: 
Gupta discloses the monitored and stored traffic including requests and responses (See Col. 3, lines 34-60). - accesses the database to obtain, based on the transaction history, at least one first request provided from the legacy computing device and at least one first response received from the linked device in response to the at least one first request; 
Gupta discloses requests sent for testing (See Col. 5, lines 24-40). receives a second request corresponding to the at least one first request from a new computing device; 
Gupta discloses determining an expected response to a test request (See Col. 5, lines 24-40). - generates a second response to the second request; and 
Gupta discloses using the requests and responses from monitored traffic to determine test responses and requests and determines if the expected response matches the test response based on the monitored requests and responses (See Col. 1, lines 36-40 and Col. 5, lines 24-40). - generates test information for the new computing device based on comparing the first response and the second response.

Allowable Subject Matter
Claim 3, 6-10, 13, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable, over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 11,360,880 to Arora et al.
- Replay of requests during testing
U.S. Patent App. Pub. 2020/0050538 to Schmalz, Jr.
- Capturing of network transactions for playback in a simulation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        December 13, 2022